                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                  Case No. 1:18-cr-00285-DCN
                      Plaintiff,
                                                 ORDER ADOPTING REPORT AND
          v.                                     RECOMMENDATION

  DENNIS GALE CARRELL, JR.,

                      Defendant.


       Before the Court is a Report and Recommendation filed by the United States

Magistrate Judge. Dkt. 32. On February 15, 2019, Defendant, Dennis Gale Carrell, Jr.

appeared before the Magistrate Judge to enter a change of plea pursuant to a Notice of

Intent to Plead Guilty. The Magistrate Judge conducted the plea hearing and concluded

there is a factual basis for Defendant’s plea of guilty to the charges contained in Counts

One and Two of the Indictment (Dkt.1), and that it was entered voluntarily and with full

knowledge of the consequences. No objections to the Report and Recommendation have

been filed.

       The Court now has reviewed the record and find that the requirements of Rule 11

have been met. See United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003).

Specifically, the Court finds that the Magistrate Judge adhered to the requirements of Rule




ORDER ADOPTING REPORT AND RECOMMENDATION - 1
11(b); that under Rule 11(b)(2), the Defendant’s plea was voluntary and not the result of

force or threats or promises; and that a factual basis for the plea exists. See id. Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation (Dkt. 32) shall

be, and the same is hereby, ADOPTED as the decision of the District Court and

incorporated fully herein by reference.

       IT IS FURTHER ORDERED that the Defendant’s plea of guilty to the crimes

charged in Counts One and Two of the Indictment (Dkt. 1), shall be, and the same is hereby,

ACCEPTED by the Court as a knowing and voluntary plea supported by an independent

basis in fact containing each of the essential elements of the offense.

       IT IS FURTHER ORDERED that the Defendant, Dennis Gale Carrell, Jr., is found

to be GUILTY as to the applicable crimes charged in the Indictment. Dkt. 1.


                                                   DATED: March 19, 2019


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




ORDER ADOPTING REPORT AND RECOMMENDATION - 2
